Case 1:19-cv-03684-GPG Document1 Filed 12/27/19 20" FER 1 of 7

"9 - CV-

 

-;
= = e—
US. DIS TRICT COURT;
"
UNITED STATES DISTRICT COURT ¢ DISTRICT OF & :
Wind Cloud, a Tribal Member for the ~ co L OR A D 0.
' Legal Counc! for Tribe,
‘ Tribal Judge, C. 20! § DEC 4 Q:6
' Ocet Sakowin Contederation, i ‘Kehr iO { oo of \o BAAD SO 2 ] AM 9 92
Federally Recognized-Turtle Island, wn
Executor for ANDREW SIYOUNG PARK Estate JEFFREY B COLWELL
United States of America ) CL
v. )
JAMES WILLIAMS, a Ward BY__
‘ Attorney for Defendant ) Case No. 19CV34136 DEP. CLK {
Robert E Burk, Esq , No 40337 ) , . I
Burk and Burk ) Nees
12835 E Arapahoe R f
‘ Contonnatl CO Bott? ) 28 U.S.C. 1331, 25 U.S.C. 450(n), 18 U.S.C. 1151, 18
Tele_303 520 1401 - Email_robert rkandburk com ) U.S.C. 1152, 18, U.S.C. 1153, Executive Order 5

Defendant(s) 13175

Notice of Removal

Pursuant to Executive Order 13175, Tribes, Tribal Government, Tribal
Members, Adopted Tribal Members and all Derivatives Stating such Affiliations are
the Jurisdiction of the Tribes and Tribes only. Where Ever Tribal Members Travel in
Canada, Alaska and the United States Territories, Their Sovereignty Travels With it
Them. Throughout United States Trust Territories, Canada, Alaska and Forty Five
Miles Out to See, Turtle Island is the Tribal Name of North America. This Case is
Removed to Federal Court as this is the Only Venue Assigned by Congress to Hear
Tribal Testimony and Grant Tribes a Stage to Enter Default Judgments.

Also, Pursuant to Colorado Rules of Civil Procedure, Rule 5(e); ”.....,The
Clerk shall not refuse to accept any paper presented for filing solely because it is
not presented in proper form as required by these rules or any local rules or
+ Practices.” t

| [Ung Cloud

Complainant's signature

Wind Cloud.

Printed name and title

 

 

" .- Vax C} . :
\Y\  S

Vewer "0 aad

LED.
Case 1:19-cv-03684-GPG Document1 Filed 12/27/19 USDC Colorado Page 2 of 7 **

UNITED STATES,DISTRICT COURT

Wind Cloud, a Tribal Member

 

 

Legal Council for Tribe, for the
Tribal Judge,
Oceti Sakowin Confederation, 1
Federally Recognized-Turtile (sland, {
Executor for ANDREW SIYOUNG PARK Estate :
United States of America ) uy
Vv. ) 1
JAMES WILLIAMS, a Ward
Attorney for Defendant ) Case No.
Robert E Burk, Esq , No 40337 ) 19C.V34136 i
Burk and Burk ) atone. ‘A
12835 E Arapahoe R 1
Tower 2, Suite 780 )
Centennial, CO 80112 '
ele 303 520 1401 - Email robert@burkandburk com )
Defendant(s)
CRIMINAL COMPLAINT ;
I, the complainant in this case, state that the following is true to the best of my knowledge and belief. y
On or about the date(s) of July 10,2019 in the county of Denver in the
State and District of Cobrado , the defendant(s) violated:
Code Section Offense Description
CRS.18-13401 C Ass 3 Febny Theft, G rand Larceny,
4

42U SC 6503 Breach orV pAton of R equied ContactTems

ng Crud) :

Complainant’s signature

12/27/2019

wit face

 

Printed name and title
' Case 1:19-cv-03684-GPG Document1 Filed 12/27/19 USDC Colorado Page 3of7 |,

CERTIFICATE OF SERVICE

| hereby certify: that on this | ot day of December , 2019, a true and
complete copy of the foregoing notice of-removal to federal court, with required
attachment, by depositing in certified United States postal mail, first class postage Pre-
affixed, return receipt requested, has been duly served upon the following:

Contfredl mui | Reciept
JAMES WILLIAMS, DEFENDANT
DISTRICT COURT, CITYAND COUNTY OF Folk 3070 000( Fede 7008
DENVER, COLORADO
1437 BANNOCK ST.
DENVER, CO 80202
Case No. 19CV34136 & 19M07046

JAMES WILLIAMS, WARD Corttitk trail Recdept

Attorney for Defendant: FolS 3046 co0/ 94% 383)
Robert E. Burk, Esq., No 40337 °

Burk & Burk

12835 E. Arapahoe Rd.
Tower 2, Suite 780
Centennial, CO80112
Telephone: 303.520.1401

(0 pach cl Oud

Name

12/7 22/20/4

Date

2
kh
Case 1:19-cv-03684-GPG Document1 Filed 12/27/19 USDC Colorado Page 4 of 7
1S44 (Rev 08/18) CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained heres neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court This form, approved by the Judicial Conference of the United States in September 1974, 1s required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM )

I. (a) PLAINTIFFS Wind Cloud, a Tribal Member DEFENDANTS

Legal Council for Tribe,
Tribal Judge,
Oceti Sakowin Confederation,
Federally Recognized-Turtle Island,
Executor for ANDREW SIYOUNG PARK ESTATE

 

JAMES WILLIAMS a Ward .
Attorney for Defendant Robert E Burk, Esq , NO 40337 '

 

(b) County of Residence of First Listed Plaintiff RED Turtle Island County of Residence of First Listed Defendant ty
(EXCEPT IN US PLAINTIFF CASES) (INUS PLAINTIFF CASES ONLY)
NOTE INLAND CONDEMNATION CASES, USE THE LOCATION OF u
‘ THE TRACT OF LAND INVOLVED
Robert E Burk, Esq , No 40337
(€) Attorneys (firm Name, Address. and Telephone Number) Attorneys (/f Known) Burk & Burk

12835 E Arapahoe Rd
Tower 2, Suite 780
Centennial, CO 80112
Telephone 303 520 1401
robert@ burkandburk com

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

II. BASIS OF JURISDICTION (Piace anv" in One Box Only) IH. CITIZENSHIP OF PRINCIPAL PARTIES (Ptace an “X” in One Bok for Plaintiff
(lor Diversity Cases Only) and One Box for Defendant)
O01 US Government 0 3. Federal Question PTF DEF PTF,” DEF
Plaintiff (US Government Not a Party) Citizen of This State oO} mx | Incorporated or Principal Place a4 a4
of Business In This State {
GO 2 US Government % 4 Diversity Citizen of Another State ag 2 O 2 Incorporated and Pnncipal Place oOo5 5
Defendant (Indicate Cuzenship of Parties in lem Ill) of Business in Another State
Citizen or Subyect of a 4 3 QO 3. Foreign Nation 46 6
Foreign Country ‘
IV. NATURE OF SUIT (Ptace an “X" in One Box Only) Click here for Nature of Suit Code Descriptions. ,
LL CONTRACT . TORTS FOREEITURE/PENALTY BANKRUPTCY OTHER STATUTES ]
O 110 Insurance PERSONAL INJURY PERSONAL INJURY | 625 Drug Related Seizure O 422 Appeal 28 USC 158 0 375 False Claims Act
© 120 Manne © 310 Airplane O 365 Personal Injury - of Property 21 USC 88! | 423 Withdrawal 376 Qu Tam (31 USC
J 130 Miller Act © 315 Airplane Product Product Liability O 690 Other 28 USC 157 3729(a)) ,
0 140 Negotiable Instrument Liability O 367 Health Care/ G 400 State Reapportionment
C1 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical ~_PROPERTY RIGHTS O 410 Antitrust * 1°
& Enforcement of Judgment Slander Personal Injury 0 820 Copyrights Oj 430 Banks and Banking
151 Medicare Act 0 330 Federal Employers’ Product Liability CO) 830 Patent 450 Commerce 4
C1 152 Recovery of Defaulted Liability © 368 Asbestos Personal © 835 Patent - Abbreviated © 460 Deportation 14
Student Loans 0 340 Marine Injury Product New Drug Application [0 470 Racketeer Influenced and
(Excludes Veterans) © 345 Manne Product Liability 1 840 Trademark . Corrupt Organizations
C1 153 Recovery of Overpayment Ltability PERSONAL PROPERTY LABOR -: SOCTAL SECURITY 01 480 Consumer Credit”
of Veteran’s Benefits 350 Motor Vehicle 370 Other Fraud © 710 Fair Labor Standards © 861 HIA (13956F) © 485 Telephone Consumer
© 160 Stockholders” Suits 1 355 Motor Vehicle C 371 Truth in Lending Act O 862 Black Lung (923) Protection Act °
© 190 Other Contract Product Liability © 380 Other Personal 720 Labor/Management C1 863 DIWC/DIWW (405(g)) | 490 Cable/Sat TV
OF 195 Contract Product Liability | 360 Other Personal Property Damage Relations 1 864 SSID Title XVI C1 850 Securities/Commodities/
1 196 Franchise Injury C1 385 Property Damage GO 740 Railway Labor Act C1 865 RSI (405(g)) Exchange
CF 362 Personal Injury - Product Liability © 751 Family and Medical J 890 Other Statutory Actions
Medical Malpractice “ Leave Act . O 891 Agricultural Acts’
l REAL PROPERTY ___ - CIVIL RIGHTS PRISONER PETITIONS _J]0 790 Other Labor Litigation FEDERAL TAX SUITS "| 893 Environmental Matters’
© 210 Land Condemnation © 440 Other Crvil Rights Habeas Corpus: OG 791 Employee Retirement O 870 Taxes (U § Plaintiff 0 895 Freedom of Information
220 Foreclosure @ 441 Voting QO) 463 Alien Detainee , Income Security Act or Defendant) Act v
C1 230 Rent Lease & Eyectment 0 442 Employment 510 Motions to Vacate 871 IRS—Third Party 0 896 Arbitration
QO 240 Torts to Land O 443 Housing/ Sentence 26 USC 7609 ' & 899 Administrative Procedure
C1 245 Tort Product Liability Accommodations O 530 General Act/Review or Appeal of
2% 290 All Other Real Property © 445 Amer w/Disabilities -|( 535 Death Penalty ‘IMMIGRATION r Agency Decision
Employment Other: © 462 Naturalization Application 3 950 Constitutronality of
© 446 Amer w/Disabilities -| 540 Mandamus & Other | 465 Other Immigration State Statutes 4
Other O 550 Civil Rights Actions
5 448 Education © 555 Prison Condition
O 560 Civil Detainee -
Conditions of
Confinement
V. ORIGIN (Place an “X” in One Box Only)
O11 Oniginal 2 Removed from O 3° Remanded from 0 4 Reinstatedor © 5 Transferred from © 6 Multidistrict O 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File
“Executive Order 151 PSB WiStBSy BB BBR Pee ciederiaeranal states unless digs v)
VI. CAUSE OF ACTION Brief description of cause ye
Breach of contract, grand larceny, barratry
VII. REQUESTED IN (@ CHECK IF THIS IS A CLASS ACTION DEMAND $ 1,000,000 00 CHECK YES only if demanded in complaint
COMPLAINT: UNDER RULE 23, F R Cv P JURY DEMAND: G Yes XiNo
VIII. RELATED CASE(S) ; ‘
IF ANY (See instructions) JUDGE DOCKET NUMBER 19M07046 & 19CV34136

 

 

 

Sava Pre, Legal Counc’ (
Va 19.9 2015 Ad iad Cleef pray AE CP

FOR OFFICE USE ONLY

RECEIPT # AMOUNT ’ APPLYING IFP JUDGE MAG JUDGE
Case 1:19-cv-03684-GPG Document1 Filed 12/27/19 USDC Colorado Page 5 of 7

SUPPLEMENTAL CIVIL COVER SHEET FOR
NOTICES OF REMOVAL

The removing party shall complete the SUPPLEMENTAL CIVIL COVER SHEET FOR NOTICES: OF
REMOVAL arid follow D.C.COLO.LCivR 81.1. and 28 U.S.C. § 1446(a).

Section A - Plaintiffs

Plaintiffs remaining in action at the time of filing

the notice“of removal.

Section B - Defendants

Defendants remaining in action at the time
of filing the notice of removal.

 

1. Wind Cloud, a Tribal Mémber.

1.

JAMES WILLIAMS, a Ward:

 

2.

2.

 

 

 

5.

 

 

6.

 

Section C - Pending State Court Motions As of Date of Removal

 

Title of State Court Motion

Date Motion Filed

 

 

 

 

 

 

 

 

 

 

Section D - Scheduled State Court Hearings As of Date of Removal

 

Title of State Court

Scheduled Hearing Date of Hearing

Time of Hearing Assigned State Judge

 

7, PRE-TRIAL CONF. February 7th, 2020

10 00am Unknown

 

2. JURY TRIAL February 12th, 2020

8 15am Unknown

 

 

 

 

 

 

 

 

 

(Rev 11/08/2010)

Ud iucl Cloud

 

Signature

(rayiud Clynd

Printed Name

Telephone Number 47ot9- GW Slegle

 

Date (A/ 49/ Q0/¢

 

State Court Case Number 19M07046 & 19CV34136

wh

1

eelant  oe

we
®
Case 1:19-cv-03684-GPG Document1 Filed 12/27/19 USDC Colorado Page 6 of 7° i:

|

 

AO 240 (Rev 07/10) Application to Proceed in District Court Without Prepaying Fees or Costs (Short Form) U. S Fit ED i,
“Tote it T OF OUR T .
UNITED STATES DISTRICT COURT. COLOR ADD
for the EC 27 AN jo: 00
SEFREY ® cower)
Wind Cloud CLERK

 

Plaintiff/Petitioner

JAMES WILLIAMS
Defendant/Respondent

Civil Action No.

 

APPLICATION TO PROCEED IN DISTRICT COURT WITHOUT PREPAYING FEES OR COSTS
(Short Form)

I am a plaintiff or petitioner in this case and declare that I am unable to pay the costs of these proceedings and
that I am entitled to the relief requested.

In support of this application, | answer the following questions under penalty of perjury: . “I

1. If incarcerated. | am being held at: N/A a
If employed there, or have an account in the institution, I have attached to this document a statement certified by the

appropriate institutional officer showing all receipts, expenditures, and balances during the last six months for any

institutional account in my name. I am also submitting a similar statement from any other institution where I was
incarcerated during the last six months.

 

2. [fnot incarcerated. If | am employed, my employer’s name and address are:
N/A

My gross pay or wages are: $ 0 | and my take-home pay or wages are: $ 0 per

(specify pay period) N/A

3. Other Income. In the past 12 months, I have received income from the following sources (check all that apply):

(a) Business, profession, or other self-employment O Yes WNo
(b) Rent pdyments, interest, or dividends " 0 Yes AW No
(c) Pension, annuity, or life insurance payments O Yes WNo
(d) Disability, or worker’s compensation payments O Yes @No
(e) Gifts, or inheritances O Yes WNo x
(f) Any other sources O Yes No i’

If you answered “Yes” to any question above, describe below or on separate pages each source of money and ‘
state the amount that you received and what you expect to receive in the future.
Case 1:19-cv-03684-GPG Document1 Filed 12/27/19 USDC Colorado Page 7 of 7’

te,
ary

AO 240 (Rev. 07/10) Application to Proceed in District Court Without Prepayg Fees or Costs (Short Form)

4. Amount of money that I have in cash or in a checking or savings account: $ 0.

5. Any automobile, real estate, stock, bond, security, trust, jewelry, art work, or other financial instrument or
thing of value that I own, including any item of value held in someone else’s name (describe the property and its approximate ft
value): i

N/A

6. Any housing, transportation, utilities, or loan payments, or other regular monthly expenses (describe and provide
the amount of: the.monthly-expense):

 

~pmmtema

N/A.

I

 

. 7. Names (or, if under 18, initials only) of all persons who are dependent on me for support, my relationship
with each person, and how much I contribute to their support:

N/A | ‘

é

8. Any debts or financial obligations (describe the amounts owed and to whom they are payable): ,

N/A '

*

ap gary

Declaration: | declare under penalty of perjury that the above information is true and understand that a false +
statement may result in a dismissal of my claims.

Date: 12/27/2019 rye) C loud)

 

Applicant's signature

Wind Cloud

 

Printed name {

wee pee te ee
